 482DECISIONSOF NATIONALLABOR RELATIONS BOARDCentral Ohio Warehouse Co , IncandCletus E Clineand United Rubber,Cork,Linoleum and Plastic Workers of America,AFL-CIO-CLC, Partyof InterestUnitedRubber,Cork,Linoleum and PlasticWorkersof America, AFL-CIO-CLC (CentralOhio WarehouseCo , Incand Central Ohio Industrial Park,Inc) andCletus E Cline Cases 8-CA-5514 and 8-CB-1397May 18, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWN ANDJENKINSOn January 30, 1970, Trial Examiner George A Down-ing issued his Decision in the above-entitled proceeding,finding that Respondent Union, with respect to theemployees of Central Ohio Industrial Park, Inc , hadengaged in and wasengagingincertain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's DecisionNoexceptions to this aspect of the case were filedWithregard to the employees of Respondent Central OhioWarehouse Co , Inc , the Trial Examiner further foundthat said Respondent and Respondent Union did notengage in certain other unfair labor practices allegedin the complaints and recommended dismissal as tothem The General Counsel, thereafter, filed exceptionsto this part of the Trial Examiner's Decision and asupporting brief, and Respondent Employer filed ananswering briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with these cases to a three-member panelThe Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed The rulings are hereby affirmedThe Board has considered the Trial Examiner's Decision,the exceptions, the briefs, and the entire record inthese cases, and hereby adopts the Trial Examiner'sfindings, conclusions, and recommendations iTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGF A DOWNING, Trial Examiner These pro-ceedings under Section 10(b) of the National LaborRelationsAct as amended were heard at Mansfield,Ohio, on November 13, 1969 i Separate complaints wereissued based on charges filed on June 24 and September29 in Case 8-CA-5514 and on June 24 in Case 8-CB-1397and were consolidated for hearing by order of the Region-alDirector on October 8 The complaint in Case8-CA-5514 alleged in brief that Respondent Companyengaged in unfair labor practices proscribed by Section8(a)(1), (2), and (3) of the Act by recognizing the Unionon April 14 and by executing and thereafter maintainingin effect a collective-bargaining agreement with it onMay 13, at times when the Union did not representan uncoerced majority in the recognized bargaining unitThe complaint in Case 8-CB-1397 alleged in brief thatRespondent Union engaged in unfair labor practicesproscribed by Section 8(b)(1)(A) and (2) of the Actby executing and maintaining the aforesaid contract,by threatening employees of Respondent Company (Cen-tralWarehouse herein) and of Central Ohio IndustrialPark, Inc (Industrial Park herein) with loss of employ-ment because they were not members of RespondentUnion in good standing, by requesting payment of duesand initiation fees from employees of said Companiesand by attempting to cause Central Warehouse to termi-nate employees who were not members of RespondentUnion in good standing Respondents filed separateanswers in which they denied the unfair labor practicesas allegedUpon the entire record in the case and from myobservation of the witnesses, I make the followingFINDINGS OF FACTIJURISDICTIONAL FINDINGS, THE LABOR ORGANIZATIONINVOLVEDORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended,theNationalLaborRelationsBoard hereby adopts at its Order the RecommendedOrder of the Trial Examiner,and orders that theRespondent Union, United Rubber,Cork,Linoleum andPlastic Workers of America,AFL-CIO-CLC, itsofficers,agents, and representatives,shall take the action setforth in the Trial Examiner's Recommended Order'As no exceptions were filed to the Trial Examiner s findings relativeto the employeesofCentralOhioIndustrialPark Incwe adopthis Decision in this regardIfind on admitted allegations of the complaints thatCentral Warehouse and Industrial Park are both engagedin commerce within the meaning of Section 2(6) and(7)2of the Actand that Respondent Union is a labororganization within the meaning of Section 2(5) of theActAll events herein occurred in 1969'Central Warehouse an Ohio corporation receives annually revenuesin excess of $50 000 for warehouse services performed for corporationswhich ship to extrastate points products valued in excess of $50 000Industrial Park an Ohio corporation receives gross rentals in excessof $100 000 annually from leasing buildings which it owns in ShelbyOhio $25 000 or more of which it received from concerns who areengaged in interstate commerce182 NLRB No 70 CENTRAL OHIO WAREHOUSE483IITHE UNFAIR LABOR PRACTICESA Introduction and IssuesThe central issue in these cases is whether RespondentUnion represented a majority of the employees of CentralWarehouse at the time it was recognized by that companyand at the time of the execution on May 13 of acollective-bargaining agreement which contained a Unionsecurity provision requiring membership in the Unionas a condition of employment The time of recognitionisalso in issue,with the General Counsel contendingitoccurred on April 14 and with Respondents contendingit occurred on April 8The case against the Union also involves its conductvis-a-vis employees of Industrial Park as to whom oralagreement was reached by the Respondents herein thatthe terms of the aforesaid agreement would also applyB The EvidenceOn March 14,Respondent Union filed with the Region-alDirectorarepresentationpetitionunderCase8-RC-7442 specifying a unit of CentralWarehouseemployees and on April 8 representatives of the partiesmet with Board Agent Nora Friel and entered intoa stipulation for certification upon consent election inthe unit sought by the Union An election was scheduledforMay 16 and the payroll period for eligibility wasspecified as the one ending April 5Respondent Union had filed with the Regional Officeon March 14 some 40 signed cards,and Central Ware-house submitted at the conference on April 8 a listof employees numbering 77 on its payroll as of March18, including five leadmen whose status as supervisorswas in issue After some checking of the cards it wasfound that at least four of them were signed by employeesof Industrial Park and the Hearing Officer separatedthem from the othersHowever, the Union was inpossession as of April 8 of 12 additional cards signedby employees of Central Warehouse,allbearing datesprior to March 18 except for one undated card Thusas of the time of the conference the Union held atotal of 48 cards signed by Central Warehouse employeesin a (maximum)unit of 77 employees or of 72 if the5 leadmen(noncard signers)were eliminated as supervisorsThe fact of actual majority was assumed by all partiesat the April 8 conference and the General Counselconcedes that majority status actually existed at thattimeThe General Counsel contends,however, thatthe majority was lost prior to April 14 when contractnegotiations began and had not been regained by May13 when a contract was reached which contained amongother things provisions for union security as a conditionof employmentThough the parties assumed that majority status con-tinued throughout the negotiations,the evidence estab-lished that a turnover of employees resulted,throughnatural attrition,in a loss of majority prior to April14Thus as of the latter date Central Ohio'spayrollrecords showed that the unit had increased to 80 (againincluding 5 disputed leadmen),and that there were only34 card signers in the unit The spread was even wideron May 13 for by then further hirings had increasedthe unit to 92 (or 97)employeesThe evidence is somewhat equivocal concerning thedate on which recognition was first accorded to theUnion Thus Charles D Newkirk,field representativeof the Union,called by the General Counsel,testifiedthat there was discussion during the hearing on April8 of recognizing the Union as the bargaining agentand that on the 14th when negotiations actually beganthe parties agreed that the negotiations would coveremployees of both Central Ohio and Industrial ParkRecalled by the Union,Newkirk testified further thatas the hearing broke up on April 8,Jack Berger,presidentof Central Warehouse,suggested that they"get togetherand work out a contract,"that he in turn agreed toenter into negotiations,and that they agreed to meeton April 14 for that purpose On cross-examinationNewkirk stated that in his opinion recognition was actually extended on April 8,because,"[W]e agreed to sitdown and bargain "Berger,also called as a General Counsel'switness,testified that on April 14,theCompany "agreed tonegotiate with the Unionif this is recognition,"but his further testimony reflected an understandingon his part that recognition occurred when the contract"was finalized and signed"on May 13 Berger wasnot questioned about the posthearing discussionon April8, to which Newkirk testifiedFollowing several bargaining sessions a contract wasreached on May 13, containing,as previously noted,union security provisions of a conventional type requiringunion membership as a condition of employment Itwas also orally agreed that the contract would be appliedto employees of Industrial Park though the latter corpora-tion,a separate entity, was not a party to the negotiationsand did not sign the contract 3The evidence showed further that the Union soughtto require compliance by employees of both companieswith the Union security provisions of the contract Thus,Newkirk admitted that he prepared a letter dated June23, later sent out by the Union to all employees ofboth companies(including Cletus Cline,an employeeof Industrial Park)who had not paid their union duesThe letter quoted the union security provisions of thecontract with Central Warehouse and stated that employ-ees would not be retained in the Company'semployupon notice from the Union that the employee wasin default in meeting the requirements of the contractThe employees were directed to submit their signedmembership applications and a checkoff for union duesOn July 5, Kirk Saville,temporary president of Local876, wrote Central Warehouse reminding it of the Unionsecurity provisions of the contract and stating that allemployees who were eligible for in the Union and had3Though the Union s organizational attempts extended to IndustrialPark no showing was made of the extent of representation and itwas not a party to the representation proceedings 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDfailed to become members by July 3 "must terminatetheir employment with the Company until membershipis validated."Though Respondent Union denied responsibility forNewkirk's conduct the evidence showed that he repre-sented it at the Board hearing on April 8, that hesigned the stipulation for consent election on its behalf,that he was its representative in the contract negotiationsand that he signed the contract on its behalf. The Unionis therefore plainly to be held accountable for Newkirk'sconduct in seeking to enforce the contract.4C.Concluding FindingsThe issues in this case turn chiefly on the questionwhether it is controlled by the Supreme Court's decisioninInternationalLadies' GarmentWorkers' Union v.N.L.R.B. (Bernhard-AltmannTexasCorp.),366 U.S.731. The General Counsel contends that the facts hereinparallelthecircumstancesof that case, whereasRespondents contend thatBernhard-Altmannisdistin-guishable on the same basisas inKeller Plastics Eastern,Inc.,157 NLRB 583.The gist ofBernhard-Altmannis that the extensionof recognition to, and the execution of a contract with,a union by an employer in the bona fide belief thatthe union represented a majority of the employees whenthe union did not represent a majority is violative ofSections 8(a)(2) and 8(b)(1)(A) of the Act by the employerand union, respectively. Conceding here the goodfaithintentions of the parties, the General Counsel urgesthat such intentions are irrelevant, as held by theSupreme Court in the followinglanguages:To countenance such an excuse would place inpermissibly careless employer and union hands thepower to completely frustrate employee realizationof the premise of the Act-that its prohibitionswill go far to assure freedom of choice and majorityrule in employee selection of representatives.Wefind nothing in the statutory language prescribingscienteras an element of the unfair labor practicehere involved. The actmade unlawfulby Section8(a)(2) is employer support of a minority union.Here that support is an accomplished fact. Moreneed not be shown, for, even if mistakenly, theemployees' rights have been invaded. It followsthat prohibited conduct cannot be excused by show-ing of good faith.supra, p.738-739The critical date for determining majority status is,of course, the date of recognition, for as the Boardheld whenBernhard-Altmannwas before it, 122 NLRB1289, 1291, "The vice of such action is the extensionof recognition."The parties are at odds, however, concerning thedate on which recognition was actually extended, theGeneral Counsel contending it occurred on April 14,"Ifind it unnecessary to resolvea similar issue concerningSaville'sauthority to bind the Union because of my conclusions reachedinfraconcerning the validity of the contract vis-a-vis employees of CentralWarehousewhen negotiations actually began, and Respondents con-tending it occurred on April 8, when under- Newkirk'stestimony the Company broached the subject of meeting"to work out a contract"and agreed to begin'negotiationson April 14. As Berger made no denial of Newkirk'stestimony and as his own testimony concerning "recogni-tion" was based on his layman's interpretation of theterm, I find that on April 8 the Company extendedrecognition to the Union by agreeing to meet with itfor the purpose of negotiating a contract: On that datethe Union represented a clear majority of 48 employeesin a unit which did not exceed 77, and the continuingexistence of a majority was assumed at all times there-after. Indeed, the General Counsel takes no issue withasserted good-faith beliefs of the parties that the majoritycontinued.On these facts the case is distinguishable in no materialrespect fromKeller Plastics, supra,where recognitionwas extended at a time when the union representeda majority of the company's employees but where themajority was lost at the time a contract was reachedafter some 3 weeks of negotiations. There as here thepartieswere unaware of the loss of majority and thecompany did nothing to cause it.The Board distinguishedBernhard-Altmannon theground that recognition wasinvalidlygranted whereasinKellerrecognition wasvalidlygranted. It found con-trolling instead the principles established in such familiarprecedents asRay Brooks v. N.L.R.B.,348 U.S. 96,98;Franks Brothers Co. v. N.L.R.B.,321U.S. 702,705-706; andPoole Foundry and Machine Co.,95 NLRB34, 36, enfd. 192 F.2d 740 (C.A. 4), 'cert. denied 342U.S. 954. The Board stated inKellerPlastics, supra,p. 587:With respect to the present dispute whichinvolves a bargaining status established as the resultof voluntary recognition of a majority representa-tive,we conclude that, like situations involvingcertification, Board orders, and settlement agree-ments, the parties must be afforded a reasonabletime to bargain and to execute the contract resultingfrom such bargaining. Such negotiations can suc-ceed, however, and the policies of the Act canthereby be effectuated, only if the parties can nor-mally rely on the continuing representative statusof the lawfully recognized union for a reasonableperiod of time.Finding further that the 3-week period of negotiationswas reasonable, the Board held that the Union remainthe statutory bargaining representative and that no viola-tion of the Act was involved in executing the contractor by includinga unionsecurity provision.I find similarly here that the 5 weeks which intervenedbetween April 8 and May 13 was a reasonable periodwithinwhich to negotiate and that the parties wereentitled to rely on the continuing representative statusof the Union during such negotiations. Cf.UniversalGear Service Corporation,157 NLRB 1169, 1171, wherea gap of over 2 months was involved.The foregoing conclusions effectually dispose of allissuesherein save those surrounding the Union's CENTRAL OHIO WAREHOUSEattempts to enforce the union security provisions againstemployees of Industrial Park for which the record showsno legal basis. Industrial Park, a separate entity, didnot participate in the negotiations, was not mentionedin the contract, and did sign it. Furthermore no showingwas made that the Union represented a majority ofits employees. Even were it assumed that an oral agree-ment of the present type might be lawfully enforcedunder other circumstances, the evidence here does notestablish that Industrial Park was itself a party to theagreement.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent Central Ohio Warehouse Co., Inc.,did not engage in unfair labor practices proscribed bySection 8(a)(1), (2), and (3) of the Act as alleged inthe complaint in Case 8-CA-5514.2.By threatening Cletus E. Cline and other employeesof Central Ohio Industrial Park, Inc., with dischargeand by requesting the payment of dues and initiationfees by said employees as a condition of employment,Respondent Union engaged in an unfair labor practiceproscribed by Section 8(b)(1)(A) of the Act.3.Respondent Union did not engage in an unfairlabor practice proscribed by Section 8(b)(2) as allegedin the complaint in Case 8-CB-1397.4.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that Respondent Union engaged in cer-tain unfair labor practices, I shall recommend that itcease and desist therefrom and that it take certain affirma-tive action as specified below which I find necessaryto remedy and to remove the effects of the unfairlabor practices and to effectuate the policies of theAct.Though there was no evidence that as of thetime of the hearing the Union had collected dues andinitiation fees from any employees of Industrial Park,it is possible, of course, that payments have since beenreceived.My recommended order will therefore includea provision that the Union refund to employees ofIndustrialPark any dues or initiation fees collectedor received by it from said employees since May 13,1969.Upon the foregoing findings of fact and conclusionsof law and the entire record and pursuant to Section10(c) of the Act, I hereby issue the following:RECOMMENDED ORDERUnited Rubber, Cork, Linoleum and Plastic Workersof America,AFL-CIO-CLC,itsofficers, agents, andrepresentatives, shall:1.Cease and desist from:485(a)Threatening employees of Central Ohio IndustrialPark, Inc., with discharge or requesting the paymentof dues and initiation fees from said employees asa condition of employment.(b) In any like or related manner restraining or coerc-ing employees of Central Ohio Industrial Park, Inc.,in the exercise of rights guaranteed in Section 7 ofthe Act except to the extent that such rights may beaffected by an agreement requiring of said employeesmembership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of the Act.2Take the following affirmative action:(a)Refund to employees of Central Ohio IndustrialPark, Inc., any dues or initiation fees collected orreceived from said employees since May 13, 1969.(b) Post at its business office at Akron, Ohio, andat the business office of its Local Union No. 876 atShelby and Mansfield, Ohio, copies of the attachednotice marked Appendix.-' Copies of said notice to befurnished by the Regional Director for Region 8 shall,after being duly signed by Respondent Union's represent-ative, be posted immediately upon receipt thereof andmaintained by it for 60 consecutive days thereafterin conspicuous places including all places where noticestomembers are customarily posted. Reasonable stepsshall be taken to insure that such notices are not altered,defaced, or covered by any other material.(c)Forward signed copies of said Appendix to theRegional Director for posting, Central Ohio IndustrialPark, Inc., being willing, at all locations where noticesto its employees are customarily posted.(d)Notify the Regional Director for Region 8, inwriting,within 20 days from receipt of this decisionwhat steps Respondent has taken to comply herewith.'In the event no exceptions were filed as provided by Section 102 46of the Rules and Regulations of the National LaborRelations Board,the findings, conclusions, recommendations, and Recommended Orderherein shall, as provided in Section 102 48 of the Rules and Regulations,be adopted by the Board and become its findings, conclusions, andorder, and all objections thereto shall be deemed waived for all purposesIn the event that the Board's Order is enforced by a judgment ofaUnited States Court of Appeals, the words in the notice reading"Posted by Order of the National Labor Relations Board" shall bechanged to read "Posted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard "M1If this Recommended Order is adopted by the Board, this provisionshall be modified to read "Notify said Regional Director for Region8, in writing,within 10 days from the date of this Order, what steps'Respondent has taken to comply herewith "APPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees of CentralOhio Industrial Park, Inc., with discharge or request 486DECISIONSOF NATIONALIABOR RELATIONS BOARDthe payment of dues and initiation fees by saidemployees as a condition of employmentWE WILL NOT in any like or related mannerrestrain or coerce employees of Central Ohio Industrial Park, Inc , in the exercise of rights guaranteedin Section 7 of the Act except to the extent thatsuch rights may be affected by an agreement requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8(a)(3)of the ActWE WILL refund to employees of Central OhioIndustrial Park, Inc , any dues or initiation feeswhich we have collected or received from saidemployees since May 13 1969UNITEDRUBBER, CORK,LINOLEUM AND PLASTICWORKERS OF AMERICA,AFL-CIO-CLC(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyoneThis notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other materialAny questions concerning this notice or compliancewith its provisions,may be directed to the Board'sOffice, 1695 Federal Office Building, 1240 East NinthStreet, Cleveland, Ohio 44199, Telephone 216-522-3715